      Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 1 of 21
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               July 30, 2021
                      UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION
RICHARD ALLEN DEVILLIER, et                §
al.,                                       §
                                           §
        Plaintiffs.                        §
                                           §
VS.                                        § CIVIL ACTION NO. 3:20-CV-00223
                                           §
STATE OF TEXAS,                            §
                                           §
        Defendant.                         §
                MEMORANDUM AND RECOMMENDATION
       In May 2020, a group of 45 individuals and one limited liability company
(the “Devillier Plaintiffs”) who own property on the north side of Interstate
Highway 10 (“IH-10”) in Chambers County filed a lawsuit in Texas state district
court, alleging that their “properties were inundated, taken, destroyed, and/or
damaged by the State of Texas by its design, construction, operation, and/or
maintenance of IH-10.” Dkt. 1-2 at 25. In their lawsuit, the Devillier Plaintiffs
sought more than $1 million each for the alleged taking of their property in
violation of Article I, Section 17 of the Texas Constitution and the Fifth Amendment
of the United States Constitution.
       A month after the Devillier Plaintiffs filed their original state court lawsuit,
the State of Texas (“the State”) removed the case to federal court based on federal
question jurisdiction. The State then filed a Motion to Dismiss Plaintiffs’ Original
Complaint. See Dkt. 6. On February 22, 2021, I filed a Memorandum and
Recommendation, recommending that the State’s motion to dismiss be denied. See
Dkt. 26. That Memorandum and Recommendation was ultimately adopted as the
opinion of the Court. See Dkt. 35.
       A short time after the Devillier Plaintiffs brought this lawsuit, other property
owners represented by the same counsel filed three similar actions in state district
court (two in Chambers County; one in Jefferson County), alleging the same claims
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 2 of 21




based on the same factual allegations. Those cases were removed to federal court,
and then eventually transferred to the Galveston Division of the Southern District
of Texas. In the interests of judicial economy and efficiency, I consolidated all the
actions into this case on May 17, 2021. See Dkt. 41. I also granted leave to file an
amended pleading.
      The live pleading is Plaintiffs’ First Amended Master Complaint
(“Complaint”). See Dkt. 43. The Plaintiffs now consist of 72 individuals, one
corporation, and four limited liability companies.1 The Complaint alleges that the
State constructed an impenetrable concrete barrier along a stretch of Texas
highway for purposes of storing stormwater on Plaintiffs’ private property without
their consent or compensation in violation of both the Texas and U.S.
Constitutions.




1 The Plaintiffs are Richard & Wendy Devillier; Steven & Rhonda Devillier; David & Angela

McBride; Bert Hargraves; Barney & Crystal Threadgill; Barbara Devillier; David Ray;
Gary Herman; Rhonda Glanzer; Chris & Darla Barrow; Dennis Dugat; Laurence Barron;
Deanette Lemon; Jill White; Beverly Kiker; Yale Devillier, Individually and as Personal
Representative of the Estate of Kyle H. Devillier; Charles Monroe; Jacob & Angela Fregia;
Jerry & Mary Devillier; Zalphia Hankamer; Larry Bollich; Susan Bollich; Sheila Marino;
William Meissner; Taylor McBride; Brian & Kathleen Abshier; Jina Daigle; Coulon
Devillier; Halley Ray Sr., Halley Ray Jr. & Sheila Moor; John Rhame; Alex & Tammy
Hargraves; William Devillier; Kyle & Allison Wagstaff; Kevin Sonnier; Eugenia Molthen;
Bradley Moon; John Roberts; Marilyn Roberts; Savanna Sanders; Robert & Tracey
Brown; Josh Baker; Lee Blue; Russell Brown; Margaret Carroll; Kevin Cormier; James &
Melissa Davis; Maria Gallegos & Christopher Ferguson; Angela Hughes; Robert Laird;
Harold Ledoux; Kacey Sandefur; Tifani Staner; Stephen Stelly; Randall & Patti Stout;
Chris Day; Calvin Hill; Michael & Julie Weisse; Eleanor Leonard; Ivy Hamm Claude
Roberts; Bryan Olson; Caren Nueman; Floyd Cline, Jr.; Kenneth Coleman; Haylea
Barrow; Carol Roberts; Jenica Vidrine; Charles Collier; Sharon Crissey; James Brad
Crone; Heather & James Coggin; Clovis Melancon; Leroy Speights; Crossroads Asphalt
Preservation, Inc.; Fesi Energy, LLC; Brian Fischer; and Curtis Laird; Devon Boudreaux;
Richard Belsey; Sharon Clubb; Janet Dancer; Porter May; Cindy Perez; Cecile Jimenez;
Scott Hamric; Bruce & Tina Hinds; William Olivier; Esteban Lopez; Billy Stanley;
Candace Abshier; Sean Fillyaw; Autumn Minton; Brandon Sanders; Rodney Badon;
Charlie Carter; Myra Wellons; Jerry Stepan; Bryan Mills; Cat 5 Resources LLC; Jeffrey;
Randy & Monica Brazil; Herbert & Kerry Dillard; Southeast Texas Olive, LLC; and Gulf
Coast Olive Investments, LLC.

                                           2
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 3 of 21




      The State has filed a motion to dismiss the Complaint. See Dkt. 44. The
motion is fully briefed and ripe for decision. See Dkts. 45 (Plaintiffs’ response) and
46 (the State’s reply). Having carefully reviewed the motion, the responsive
briefing, and the applicable law, I recommend that the motion be DENIED.
                             BACKGROUND FACTS2
      In 1956, President Dwight D. Eisenhower signed into law the Federal Aid
Highway Act, allocating billions of dollars to the Federal Highway Administration.
The funds were to be dispersed to the states in a joint effort to construct and
maintain an Interstate Highway System. One-third of IH-10, the fourth-longest
Interstate in the system, passes through Texas on its way from Jacksonville,
Florida, to Santa Monica, California. It is along this one-third stretch of American
ingenuity, east of Houston in Chambers County, that the present dispute between
individual property rights and state sovereignty arises.
      To facilitate the use of IH-10’s eastbound lanes as an evacuation route during
periods of flooding, the Texas Department of Transportation recently raised the
elevation of IH-10, widened it from four to six lanes, and installed a 32-inch
impenetrable, solid concrete traffic barrier on the highway’s centerline. The
median barrier looks like this:




2The background facts are taken from the Complaint and are accepted as true for
purposes of ruling on the motion to dismiss. See Martin K. Eby Constr. Co. v. Dall. Area
Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004).

                                           3
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 4 of 21




Dkt. 43 at 7. This barrier, abnormal for its elimination of the ordinary ground level
drainage slots, effectively created a dam protecting the southside of the freeway
from flooding by barricading all rainfall on the northside. Rainfall that would
otherwise run overtop the roadway and continue downstream towards the Gulf of
Mexico instead stopped at the barrier and caused backwater flooding onto
Plaintiffs’ properties on the northside of the barrier. That is exactly what happened
in August 2017 when Hurricane Harvey dumped 60 inches of rain along the Texas
coast. It happened again in September 2019 when Tropical Storm Imelda dropped
another 40 inches. Plaintiffs acknowledge that “the public generally benefits from
the access to transportation along at least a portion of this roadway during such
rainfall events,” but maintains that “the burden of that benefit falls on Plaintiffs,
each of which are forced to store the retained waters on their property without their
consent or compensation.” Id. at 8. The Complaint provides visual proof of the
barrier’s impact on the roadway and the surrounding properties.




                                         4
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 5 of 21




Id. at 9–10.
                             LEGAL STANDARD
      Under Federal Rule of Civil Procedure 12(c), a defendant may move for a
judgment on the pleadings after filing an answer to the complaint. See FED. R. CIV.
P. 12(c). District courts review motions filed under Rule 12(b)(6) and Rule 12(c)
using the same standard. See Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)

                                        5
     Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 6 of 21




(Rule 12(c) “motions will be treated as a motion for judgment on the pleadings
based on a failure to state a claim on which relief may be granted.”). A motion for
a judgment on the pleadings “should be granted if there is no issue of material fact
and if the pleadings show that the moving party is entitled to judgment as a matter
of law.” Morgan v. Medtronic, Inc., 172 F. Supp. 3d 959, 962 (S.D. Tex. 2016).
      Although all facts are viewed in the light most favorable to the plaintiff, those
facts must “state a claim to relief that is plausible on its face.” Id. at 963(quotation
omitted). A claim is plausible on its face “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In
drawing that reasonable inference, the court’s review must be “limited to the
complaint, any documents attached to the complaint, and any documents attached
to the motion to dismiss that are central to the claim and referenced by the
complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383,
387 (5th Cir. 2010). As a general rule, “motions to dismiss are viewed with disfavor
and are rarely granted.” Sanchez v. County of El Paso, 486 F. App’x 455, 456 (5th
Cir. 2012) (cleaned up).
      The Court of Federal Claims recently explained the uphill climb faced by
parties seeking to dismiss a takings claim:
      Most takings claims turn on situation-specific factual inquiries. Due
      to the fact-intensive nature of takings cases, trial courts tend to be
      slow to dismiss them, and to create a record with detailed findings of
      fact. More specifically, flooding cases, like other takings cases, should
      be assessed with reference to the particular circumstances of each
      case, and not by resorting to blanket exclusionary rules.
In re Upstream Addicks & Barker (Tex.) Flood-Control Reservoirs, 138 Fed. Cl.
658, 664 (2018) (“In re Upstream I”) (cleaned up).
                                     ANALYSIS
A.    PLAINTIFFS’ FEDERAL INVERSE CONDEMNATION CLAIM
      Plaintiffs couch their federal inverse condemnation claim as arising directly
under the Fifth Amendment to the U.S. Constitution. The Fifth Amendment

                                           6
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 7 of 21




provides that no “private property [shall] be taken for public use without just
compensation.” U.S. CONST. amend. V. That prohibition against unlawful
government takings has long been understood as applicable to the states by virtue
of the Fourteenth Amendment. See Chicago, B & Q. R. Co. v. Chicago, 166 U.S.
226, 235–42 (1897).
      In its motion to dismiss, the State argues that Plaintiffs’ federal inverse
condemnation claim should be dismissed for a number of independent reasons.
First, the State contends that Plaintiffs’ federal takings claim cannot be brought
directly under the Fifth Amendment, but rather must be brought under 42 U.S.C.
§ 1983. According to the State, this dooms Plaintiffs’ federal takings claim because
§ 1983 claims cannot be brought against a state actor. Second, the State argues that
Plaintiffs’ federal claims are barred by the applicable statute of limitations. Third,
the State insists that Plaintiffs have failed to properly plead a valid federal inverse
condemnation claim. I address each argument separately.
      1. Plaintiffs do not need to bring their Fifth Amendment takings
         claim under § 1983.
      To begin, the State contends that Plaintiffs cannot assert a claim directly
under the Fifth Amendment’s Takings Clause. Instead, the State argues, § 1983 is
the only vehicle by which a constitutional violation can be brought. Section 1983
provides a remedy against “[e]very person” who, under color of state law, deprives
a citizen of the United States of “any rights, privileges, or immunities secured by
the Constitution and laws.” 42 U.S.C. § 1983. See also Collins v. City of Harker
Heights, 503 U.S. 115, 120 (1992). Section 1983 is not an independent source of
constitutional or statutory rights; it simply provides a cause of action for
governmental violations of rights protected by the Constitution or other federal
statutes. See Albright v. Oliver, 510 U.S. 266, 271 (1994).
      At first blush, it would appear largely irrelevant whether Plaintiffs bring
their federal inverse condemnation claim directly under the Fifth Amendment or
through § 1983 based on a violation of the Fifth Amendment. It’s six of one, half


                                          7
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 8 of 21




dozen of another, right? Wrong. In truth, it makes a huge difference because the
State is not a “person” within the meaning of § 1983. See Will v. Mich. Dep’t of
State Police, 491 U.S. 58, 71 (1989). That means Plaintiffs cannot sue a state or a
state agency for a constitutional violation under § 1983. See Arizonans for Off.
Eng. v. Arizona, 520 U.S. 43, 69 (1997) (“We have held . . . that § 1983 actions do
not lie against the State.”). As applied to this case, the net effect of requiring
Plaintiffs to bring their federal constitutional takings claim under § 1983 against
the State would be to end the claim before it even began. This is exactly the
approach the State champions. It is a classic Catch-22: plaintiffs must bring their
federal takings claim against the State under § 1983, but such claims are dead on
arrival because plaintiffs cannot bring their federal constitutional claims against
the State under § 1983.
      I find the State’s stance incredibly myopic. Relying on a series of cases that
declare, largely without any substantive analysis, that a “[p]laintiff has no cause of
action directly under the United States Constitution,” the State adopts the position
that a litigant complaining of a violation of the Takings Clause “must utilize 42
U.S.C. § 1983.” Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d 704, 705 (9th
Cir. 1992). See also Golden Gate Hotel Ass’n v. City & Cnty. of San Francisco, 18
F.3d 1482, 1486 (9th Cir. 1994) (“[A]ll claims of unjust taking ha[ve] to be brought
pursuant to Section 1983.”). In considering the State’s argument, it is important to
think for a moment about the dramatic implications of such a rule. Under the
State’s view, it can take property from a private citizen without paying just
compensation and the private citizen would be left without a remedy. Take an
example. Person A owns a 20-acre vacant parcel. While Person A is on a five-year
trip around the world, the State commandeers the property, constructs a state
office building on the property, and utilizes the building on the property—all
without the permission of the property owner. When Person A returns home, the
State tears down the building and returns the property to its original vacant state.
This is a classic taking for which Person A is clearly entitled to be compensated.

                                          8
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 9 of 21




See Knick v. Township of Scott, 139 S. Ct. 2162, 2167 (2019) (“A property owner
has an actionable Fifth Amendment takings claim when the government takes his
property without paying for it.”); Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 537
(2005) (“The paradigmatic taking requiring just compensation is a direct
government appropriation or physical invasion of private property.”). But not so
fast. Amazingly, the State maintains that Person A would have no federal
constitutional remedy against the State because a Fifth Amendment takings claim
can never be brought against a State under § 1983. This thinking eviscerates
hundreds of years of Constitutional law in one fell swoop, and flies in the face of
commonsense. It is pretzel logic.
      There is not, as the State suggests, some sort of “state exception” that
excludes state governments from the reach of the Fifth Amendment’s Takings
Clause. The complete opposite is true. “Historically, the United States Supreme
Court has consistently applied the Takings Clause to the states, and in so doing
recognized, at least tacitly, the right of a citizen to sue the state under the Takings
Clause for just compensation.” Manning v. Mining & Minerals Div. of the Energy,
Minerals & Nat. Res. Dep’t, 144 P.3d 87, 90 (N.M. 2006) (citing Tahoe-Sierra
Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency, 535 U.S. 302, 306–09 (2002);
Palazzolo v. Rhode Island, 533 U.S. 606, 614–15 (2001); Lucas v. South Carolina
Coastal Council, 505 U.S. 1003, 1027–30 (1992)). As already noted, the Fifth
Amendment is made applicable to the states via the Fourteenth Amendment. See
Murr v. Wisconsin, 137 S. Ct. 1933, 1942 (2017).
      “As an essential element of individual liberty, the Takings Clause was
included in the Bill of Rights to ensure the protection of private property from an
overreaching government.” Manning, 144 P.3d at 89–90. The Fifth Amendment’s
Takings Clause is self-executing in that it creates a substantive right to just
compensation that springs to life when the government takes private property. See
First Eng. Evangelical Lutheran Church v. County of Los Angeles, 482 U.S. 304,
315 (1987). This stands in stark contrast to most other constitutional provisions

                                          9
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 10 of 21




which do not expressly provide a remedy for a constitutional violation. See id. (“We
have recognized that a landowner is entitled to bring an action in inverse
condemnation as a result of the self-executing character of the constitutional
provision with respect to compensation.” (quotation omitted)). As the Supreme
Court in First English observed:
      Claims for just compensation are grounded in the Constitution itself:
      The suits were based on the right to recover just compensation for
      property taken by the United States for public use in the exercise of its
      power of eminent domain. That right was guaranteed by the
      Constitution. The fact that condemnation proceedings were not
      instituted and that the right was asserted in suits by the owners did
      not change the essential nature of the claim. The form of the remedy
      did not qualify the right. It rested upon the Fifth Amendment.
      Statutory recognition was not necessary. A promise to pay was not
      necessary. Such a promise was implied because of the duty to pay
      imposed by the Amendment. The suits were thus founded upon the
      Constitution of the United States.
Id. at 315 (cleaned up). “[T]he Court has frequently repeated the view that, in the
event of a taking, the compensation remedy is required by the Constitution.” Id. at
316 (collecting cases).
      Because of the self-executing nature of the Fifth Amendment, several
appellate courts have concluded that a property owner may sue a state directly for
takings in violation of the federal constitution, without having to proceed under §
1983. See Manning, 144 P.3d at 93 (“The Mannings’ claim does not rely at all on
congressional action. Rather, the just compensation claim stems directly from the
text of the Constitution through the Fifth and Fourteenth Amendments.”); SDDS,
Inc. v. State, 650 N.W.2d 1, 9 (S.D. 2002) (“[T]he remedy [of just compensation
found in the Fifth Amendment’s Takings Clause] does not depend on statutory
facilitation. Because it is a constitutional provision, it is a right of the strongest
character.”); Boise Cascade Corp. v. Bd. of Forestry, 991 P.2d 563, 567 (Or. Ct.
App. 1999) (“In short, section 1983 does not provide for the remedy required by
the constitution for a taking of property by the state.”). This analysis is sound, and
supported by basic logic. “Holding otherwise would expose more citizens to takings

                                         10
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 11 of 21




without adequate compensation, contrary to the protections our Constitution
provides.” Manning, 144 P.3d at 92.
      Admittedly, federal courts rarely hear federal takings claims against a state
because a property owner cannot sue a state in federal court under the Eleventh
Amendment. See Lapides v. Bd. of Regents, 535 U.S. 613, 616 (2002) (“The
Eleventh Amendment grants a State immunity from suit in federal court by citizens
of other States, and by its own citizens as well.” (citation omitted)). Virtually the
only time a takings claim against a state ends up in federal court is when a state
waives its Eleventh Amendment immunity by removing a lawsuit to federal court.
See id. (holding that “the State’s act of removing a lawsuit from state court to
federal court waives [Eleventh Amendment] immunity.”). 3 That is exactly what
occurred here.
      To be clear, an individual is always free to file suit against a governmental
entity, other than a state or state actor, under § 1983 for the “deprivation” of a right
“secured by the Constitution.” 42 U.S.C. § 1983. This includes the Fifth
Amendment’s Takings Clause. Most of the time, a property owner will find it
advantageous to sue under § 1983 because a prevailing § 1983 plaintiff may, at the
district court’s discretion, obtain attorney’s fees. See id. § 1988(b). Simply because
a § 1983 action cannot be brought against a state government or a state actor,
however, does not mean that a property owner is left without a remedy when it
comes to a Fifth Amendment takings claim. In such a situation, a property owner
can sue the State directly under the Fifth Amendment’s Takings Clause. A takings
plaintiff is not required to invoke § 1983.




3Technically, a property owner could sue a state directly in federal court and the state
could elect to waive its Eleventh Amendment immunity by failing to raise sovereign
immunity as a defense.

                                           11
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 12 of 21




      2. The statute of limitations does not bar Plaintiffs’ federal
         inverse condemnation claim.
      The State’s statute of limitations argument is based entirely on the idea that
Plaintiffs must bring their claim under § 1983. “Courts considering claims brought
under § 1983 must borrow the relevant state’s statute of limitations for personal
injury actions.” Redburn v. City of Victoria, 898 F.3d 486, 496 (5th Cir. 2018). In
Texas, the statute of limitations for personal injury actions is two years. See TEX.
CIV. PRAC. & REM. CODE § 16.003(a).
      The State asserts that Plaintiffs’ federal claims accrued when Hurricane
Harvey hit the Texas Gulf Coast region in August 2017. Because Plaintiffs filed their
lawsuit in May of 2020, more than two years after the federal claims allegedly
accrued, the State maintains that any federal takings claim brought under § 1983
is time-barred. The State’s limitations argument misses the mark completely.
Although individuals seeking to vindicate their constitutional rights commonly use
§ 1983, Plaintiffs in this case do not rely on, invoke, or even reference § 1983
anywhere in the Complaint. Instead, Plaintiffs have sued the State for just
compensation under the Fifth Amendment as incorporated against the states by
the Fourteenth Amendment.
      Because the constitution’s framers did not supply a limitations period for a
Fifth Amendment inverse condemnation claim against a state, I am required to
“borrow” a period from state or federal law. See N. Star Steel Co. v. Thomas, 515
U.S. 29, 33 (1995). Rather than look to the limitations period generally used for §
1983 claims, Plaintiffs urge me to borrow the 10-year period set by Texas law for
adverse possession cases or the six-year period established by Congress for inverse
condemnation claims against the federal government. See Dkt. 45 at 13–14 (citing
TEX. CIV. PRAC. & REM. CODE § 16.026 and 28 U.S.C. § 2501 respectively). In this
case, it does not matter whether I select a six-year or 10-year limitations period.
Plaintiffs are well within the statute of limitations either way because they filed this




                                          12
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 13 of 21




action less than three years after the State contends the limitation period began to
run.
       3. The State waived both its sovereign immunity from suit and its
          sovereign immunity from liability.
       In two short paragraphs in its Motion to Dismiss, the State argues that
Plaintiffs’ federal constitutional claims under the Fifth Amendment are subject to
dismissal because the State enjoys sovereign immunity against such claims. The
Fifth Circuit has recognized that “state sovereign immunity consists of two
separate and different kinds of immunity, immunity from suit and immunity from
liability.” Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 254 (5th Cir. 2005).
Immunity from suit bars suit against the State altogether while immunity from
liability bars enforcement of a judgment against a State. See Tooke v. City of Mexia,
197 S.W.3d 325, 332 (Tex. 2006). Immunity from suit is not at issue here, as the
State concedes, because removing a case to federal court invokes the jurisdiction
of the federal courts and waives a state’s Eleventh Amendment immunity from suit.
See Benzing, 410 F.3d at 255. The present dispute, instead, centers on whether the
State has waived its immunity from liability.
       The State argues that it has never waived its immunity from liability. I find
this argument untenable. Article I, section 17 of the Texas Constitution, the State’s
version of the Fifth Amendment’s Takings Clause, provides an undeniable waiver
of governmental immunity for claims arising from an unconstitutional taking of
property for public use without adequate compensation. See TEX. CONST. art. I, §
17; Steele v. City of Houston, 603 S.W.2d 786, 791 (Tex. 1980) (“The [Texas]
Constitution itself . . . is a waiver of governmental immunity for the taking,
damaging[,] or destruction of property for public use.”); Kirby Lake Dev. Ltd. v.
Clear Lake City Water Auth., 321 S.W.3d 1, 5 (Tex. App.—Houston [14th Dist.]
2008), aff’d, 320 S.W.3d 829 (Tex. 2010) (“There is a clear and unambiguous
waiver of immunity from suit for inverse-condemnation claims within the ambit of
article I, section 17 of the Texas Constitution.”).


                                          13
   Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 14 of 21




      Article I, section 17 of the Texas Constitution declares that “[n]o person’s
property shall be taken, damaged, or destroyed for or applied to public use
without adequate compensation being made, unless by the consent of such
person.” TEX. CONST. art. I, § 17 (emphasis added). Importantly, the state
constitutional provision “confers upon property owners greater rights of recovery
against the government than its federal fifth amendment counterpart.” Palacios
Seafood, Inc. v. Piling Inc., 888 F.2d 1509, 1513 (5th Cir. 1989). While Article I,
section 17 allows for compensation for both a “taking” and “damaging” of property,
the Fifth Amendment limits compensation to a “taking” of property. See U.S.
CONST. amend V (“nor shall private property be taken for public use, without just
compensation” (emphasis added)). It logically follows that if the State has
expressly waived immunity from liability for the taking of property without
adequate compensation, that clear and unambiguous waiver applies with equal
force to takings claims whether they are based on the Texas Constitution or the
Fifth Amendment to the United States Constitution. As Plaintiffs powerfully state:
“By waiving immunity from liability for takings claims in its own courts, the State
waived its claim of immunity from liability for Plaintiffs’ Fifth Amendment takings
claims as well.” Dkt. 45 at 24. In a nutshell, sovereign immunity does not shield
the State from Plaintiffs’ claims based upon the taking of property. See State v.
Holland, 221 S.W.3d 639, 643 (Tex. 2007).
      On a related note, the United States Supreme Court has held that the
“constitutional privilege of a State to assert its sovereign immunity in its own
courts does not confer upon the State a concomitant right to disregard the [United
States’] Constitution or valid federal law.” Alden v. Maine, 527 U.S. 706, 754–55
(1999). Drawing support from Alden, several state appellate courts have concluded
that, even without an express waiver of sovereign immunity, the text of the Fifth
Amendment mandates a remedy of just compensation. These courts have held that
the purpose of the Fifth Amendment’s Takings Clause would be subverted if private
takings claims against a state were blocked by sovereign immunity. See Manning,

                                        14
   Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 15 of 21




144 P.2d at 95 (The Fifth Amendment’s “Takings Clause creates a cause of action
against a state which is actionable in state court and to which the state may not
assert immunity.”); SDDS, 650 N.W.2d at 8–9 (“The Fifth Amendment in general
and the takings clause in particular are integral parts of the Constitution, and they
are made applicable to the states through the Fourteenth Amendment. It follows
that South Dakota’s sovereign immunity is not a bar to SDDS’s Fifth Amendment
takings claim.” (citation omitted)); Boise Cascade, 991 P.2d at 568 (“[A]t least
some constitutional claims [including those under the Fifth Amendment’s Takings
Clause] are actionable against a state, even without a waiver or congressional
abrogation of sovereign immunity, due to the nature of the constitutional provision
involved.”). I agree with and adopt the reasoning provided by these courts. See also
Eric Berger, The Collision of the Takings and State Sovereign Immunity
Doctrines, 63 WASH. & LEE L. REV. 493, 498 (2006) (arguing that the Takings
Clause “trump[s] state sovereign immunity by automatically abrogating—or
stripping—the immunity that states usually enjoy in actions at law”).
      4. Plaintiffs have properly pled a Fifth Amendment takings claim.
      In seeking relief under the Fifth Amendment’s Takings Clause, Plaintiffs
must first establish that they had a “valid property interest at the time of the
taking.” In re Upstream Addicks & Barker (Tex.) Flood-Control Reservoirs, 146
Fed. Cl. 219, 248 (2019) (“In re Upstream II”). “The Supreme Court has repeatedly
held that state law defines property interests.” In re Downstream Addicks &
Barker (Tex.) Flood-Control Reservoirs, 147 Fed. Cl. 566, 577 (2020) (quotation
omitted). In Texas, the law recognizes both personal and real property as interests
protected by the Takings Clause. See City of Dallas v. VSC, LLC, 347 S.W.3d 231,
234–36 (Tex. 2011) (takings claim predicated on seizure of automobiles); Steele,
603 S.W.2d at 789 (takings claim predicated, in part, on destruction of personal
belongings).
      Against this legal backdrop, the State first contends that Plaintiffs have
failed to sufficiently show that they have a compensable property interest. From

                                         15
   Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 16 of 21




the State’s perspective, Plaintiffs have claimed a property interest in being free
from “uncontrollable flooding resulting from an Act of God.” Dkt. 44 at 10 (citing
In re Downstream, 146 Fed. Cl. at 577, 581). But that is a gross mischaracterization
of Plaintiffs’ allegations. Plaintiffs allege that they rented, leased, or “owned
homes, fixtures, businesses, and/or personal property” that were damaged or
destroyed by stormwater stored on their property because the State erected and
maintained an impenetrable concrete barrier that effectively operated as a dam.
Dkt. 43 at 11. They further allege that the State’s construction of the barrier
inundated their property with floodwater that prevented them from accessing their
properties and caused “significant erosion and loss of crops, grasses, and
groundcover.” Id. The State’s storage of rainfall on their properties also allegedly
caused “permanent damage, destruction, and loss of personal property including
appliances, furniture, tools, machinery, livestock, crops, vehicles, air conditioning
units, and similar personal property in addition to the tragic loss of hereditary
items and mementoes which can never be replaced.” Id. at 12. These allegations,
taken as true, unquestionably allege a compensable property interest for purposes
of a Fifth Amendment takings claim.
      The State next argues that its design, construction, maintenance, and
operation of the IH-10 concrete barrier is a “legitimate use[] of its police power,
which is an exemption to takings liability and damages in Texas.” Dkt. 44 at 10.
There is no question that Texas property owners hold “their land subject to the
legitimate exercise of the police power to control and mitigate against flooding.” In
re Downstream, 147 Fed. Cl. at 578. At the same time, “the state cannot commit a
physical taking, by taking or destroying property, and escape liability for
compensation by merely ‘labeling the taking as an exercise of the police powers.’”
City of Dallas, 347 S.W.3d at 254 (Wainwright, J., dissenting) (quoting Steele, 603
S.W.2d at 789). The Texas Supreme Court has described the interplay between the
Takings Clause and police power as follows:



                                         16
   Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 17 of 21




      The polic[e] power is not an arbitrary one, [it has] its limitations. Thus
      it is subject to the limitations imposed by the Constitution upon every
      power of government, and will not be permitted to invade or impair
      the fundamental liberties of the citizen. Also it is founded in public
      necessity and only public necessity can justify its exercise. . . . But the
      police power is subordinate to the right to acquire and own property,
      and to deal with it and use it as the owner chooses, so long as the use
      harms nobody. [The police power] may be invoked to abridge the right
      of the citizen to use his private property when such use will endanger
      public health, safety, comfort or welfare—and only when this situation
      arises.
Lombardo v. City of Dallas, 73 S.W.2d 475, 478–79 (Tex. 1934). So while a
governmental entity “is not required to make compensation for losses occasioned
by the proper and reasonable exercise of its police power,” determining whether
such exercise was reasonable and proper requires “consider[ation of] all of the
circumstances” using “a fact-sensitive test of reasonableness.” City of Coll. Station
v. Turtle Rock Corp., 680 S.W.2d 802, 804 (Tex. 1984). Further, the State may
invoke the police power to limit a landowner’s property rights “only” where the
landowner’s “use will endanger public health, safety, comfort or welfare.”
Lombardo, 73 S.W.2d at 479.
      Plaintiffs claim that the State installed the IH-10 barrier “to enhance public
safety and to facilitate use of its eastbound (southside) lanes as an evacuation route
during periods of flooding by confining water to the westbound lanes (northside).”
Dkt. 43 at 2. This allegation, taken as true, meets the Plaintiffs’ low pleading
burden, especially given the factually intensive question presented when a
government raises a police power defense. See In re Upstream II, 146 Fed. Cl. at
263–264 (“[I]t was not that the government had to respond to Tropical Storm
Harvey as an emergency that necessitated the flooding of private land, but rather
that the government had made a calculated decision to allow for flooding these
lands years before Harvey.” (quotation omitted)); In re Upstream I, 138 Fed. Cl. at
664 (“Due to the fact-intensive nature of takings cases, trial courts tend to be slow
to dismiss them, and to create a record with detailed findings of fact.” (cleaned


                                          17
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 18 of 21




up)). At this early pleading stage, it is entirely inappropriate to throw the case out
on the State’s mere assertion that its efforts to control and mitigate against flooding
constitute legitimate uses of its police power.
      The State cites to In re Downstream as binding, while Plaintiffs allege that
In re Upstream I and In re Upstream II provide the more analogous comparison.
The referenced cases involve takings claims brought against the U.S. Army Corps
of Engineers for their operation of the Addicks and Barker Dams, located in
Northwest Houston, during Hurricane Harvey. Judge Loren Smith described the
differences between these cases as follows:
      In [In re Upstream II], Senior Judge [Charles] Lettow determined
      that the taking of upstream property occurred as a result of the general
      operation of the Addicks and Barker Dams and Reservoirs, as a direct
      result of the Corps’ decision to close the flood gates in order to protect
      properties downstream at the expense of the upstream properties
      located within the maximum pool size for the reservoirs. In contrast,
      the Downstream plaintiffs do not allege that the general operation of
      the Reservoirs caused the flooding of their property. Rather, plaintiffs
      downstream advance a takings theory predicated on the Corps’
      decision to open the flood gates and begin Induced Surcharge releases
      . . . . [T]he downstream plaintiffs’ theory of causation ignores the
      simple fact that the gates were initially closed for the sole purpose of
      protecting their properties from floodwaters, that such mitigation
      failed because the impounded storm waters exceeded the Reservoirs’
      controllable capacity, and that . . . Harvey was the sole and proximate
      cause of the floodwaters.
In re Downstream, 147 Fed. Cl. at 575 (citations omitted). In short, the
downstream plaintiffs sought compensation for the government’s decision to open
the floodgates when the “impounded storm waters exceeded the Reservoirs’
controllable capacity” due to the exceptional amount of rain caused by Hurricane
Harvey, an “Act of God.” Id. By contrast, the upstream plaintiffs sought
compensation for the government’s decision to build dams near their properties in
the first place, placing their properties at increased risk of flooding all for the “sole
purpose” of protecting downstream properties. Id. In In re Upstream II, the Court
of Federal Claims rejected the Army Corps of Engineers’ request to dismiss the case

                                           18
     Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 19 of 21




on a police power argument because “the design of the dams contemplated
flooding beyond government-owned land onto private properties.” In re Upstream
II, 146 Fed. Cl. at 263. See also In re Upstream I, 138 Fed. Cl. At 669 (deferring the
matter until trial under Rule 12(i)). The Court of Federal Claims reasoned that “it
was not that the government had to respond to Tropical Storm Harvey as an
emergency . . . but rather that the government had made a calculated decision to
allow for flooding these lands years before Harvey.” In re Upstream II, 146 Fed.
Cl. at 263–64.
       Here, Plaintiffs allege that the State constructed and maintained the IH-10
concrete centerline barrier for the sole purpose of protecting public access to the
highway’s southside lanes at the expense of northside property owners. In other
words, the State protected public property and private property to the south of the
barrier only by preventing rainfall on the northside from following its natural
course south towards the Gulf of Mexico. The State’s barrier allegedly burdened
Plaintiffs’ property with a permanent flowage easement, putting Plaintiffs’
property to public use without their consent and without just compensation. This
allegation is a direct corollary to the allegations made by the upstream plaintiffs.
Plaintiffs do not claim that the State took their property by failing to provide
“perfect flood control” because, according to Plaintiffs, the concrete barrier
performed exactly as the State intended it to perform—inundating northside
property owners with water that would otherwise flow south towards the Gulf of
Mexico. Again, it is not my role at this preliminary juncture in the case to make
credibility determinations or otherwise rule on the merits. These allegations
survive a motion to dismiss.
B.     PLAINTIFFS’ STATE INVERSE CONDEMNATION CLAIM
       The State also argues that Plaintiffs have failed to state a valid takings claim
under Article I, Section 17 of the Texas Constitution. Specifically, the State avers
that Plaintiffs’ state constitutional takings claim fails as a matter of law because (1)
they “cannot point to such evidence . . . that [the Texas Department of

                                          19
    Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 20 of 21




Transportation] knew the concrete barrier would create a dam-effect and flood
property;” (2) they “failed to plead (and cannot plead) how the State made
conscious decisions to release water onto their properties;” and (3) “Plaintiffs lack
the pleadings to show the State’s knowledge and decision-making showed it knew
Plaintiffs’ property would flood.” Dkt. 46 at 7–8. I completely disagree.
      As noted, the Texas Constitution provides that “[n]o person’s property shall
be taken, damaged, or destroyed for or applied to public use without adequate
compensation being made, unless by the consent of such person.” TEX. CONST. art.
I, § 17(a). That provision also creates an exception to takings liability for “an
incidental use by (A) the State, a political subdivision of the State, or the public at
large, or (B) an entity granted the power of eminent domain under law.” Id. §
17(a)(1)(A)–(B). In other words, “[m]ere negligence is not a compensable taking.”
Van Deelen v. Spring Indep. Sch. Dist., No. 14-17-00432-CV, 2018 WL 6684278,
at *9 (Tex. App.—Houston [14th Dist.] Dec. 20, 2018, no pet.). To state a valid
takings claim under the Texas Constitution, Plaintiffs “must prove (1) the state
intentionally performed certain acts, (2) that resulted in a ‘taking’ of property, (3)
for public use.” Gen. Servs. Comm’n v. Little-Tex. Insulation Co., 39 S.W.3d 591,
598 (Tex. 2001). The first element—the state’s intent—is satisfied “when a
governmental entity knows that a specific act is causing identifiable harm or knows
that the harm is substantially certain to result.” Harris Cnty. Flood Control Dist.
v. Kerr, 499 S.W.3d 793, 799 (Tex. 2016) (quotation omitted).
      There is no doubt in my mind that Plaintiffs have plausibly stated that the
State’s use of their property was more than incidental, meaning that the State has
no immunity from liability. Not only have Plaintiffs alleged that the State knew or
was substantially certain that the concrete barrier would cause flooding on the
northside of IH-10, see Dkt. 43 at 3–4, 8, 13, 19, and 21, but they have also pointed
to specific ways in which discovery might help them to prove those allegations at
trial. See id. at 21–23. Viewing the allegations in the light most favorable to
Plaintiffs, as I must at this early stage, Plaintiffs have made a valid claim for inverse

                                           20
   Case 3:20-cv-00223 Document 50 Filed on 07/30/21 in TXSD Page 21 of 21




condemnation under Texas law that is plausible on its face. Because I find that
Plaintiffs have made a valid claim for inverse condemnation, Texas law does not
provide the State with immunity from liability separate from its immunity to suit.
See El Dorado Land Co., L.P. v. City of McKinney, 395 S.W.3d 798, 801 (Tex. 2013)
(“A statutory waiver of immunity is unnecessary for a takings claim because the
Texas Constitution waives governmental immunity for the taking, damaging or
destruction of property for public use.” (quotation omitted)).
                                 CONCLUSION
      For the reasons identified above, I recommend that Defendant’s Motion to
Dismiss Plaintiffs’ Amended Master Complaint (Dkt. 44) be DENIED.
      The Clerk shall provide copies of this Memorandum and Recommendation
to the respective parties who have fourteen days from receipt to file written
objections pursuant to Federal Rule of Civil Procedure 72(b) and General Order
2002–13. Failure to file written objections within the time period mentioned shall
bar an aggrieved party from attacking the factual findings and legal conclusions on
appeal.
      SIGNED this 30th day of July 2021.




                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE




                                        21
